 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 6, 2017, by and among ADMA Biologics, Inc., a Delaware corporation
(the “Company”), and Biotest Pharmaceuticals Corporation, a Delaware corporation
(the “Investor”).

 

RECITALS

 

WHEREAS, the Company and the Investor are parties to the Stockholders Agreement
dated June 6, 2017 (the “Stockholders Agreement”); and

 

WHEREAS, in order to induce the Company to enter into the Stockholders
Agreement, the Investor and the Company hereby agree that this Agreement shall
govern the rights of the Investor to cause the Company to register the resale of
certain shares of Common Stock held by the Investor.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows: 

 

1.           Definitions. For purposes of this Agreement:

 

“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including without limitation any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.

 

“Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership” mean, with
respect to any securities (including derivative instruments), having “beneficial
ownership” of such securities for purposes of Rule 13d-3 or 13d-5 under the
Exchange Act; provided that any Person shall be deemed to be the Beneficial
Owner of, and shall be deemed to Beneficially Own and have Beneficial Ownership
of, any securities (including derivative instruments) that such Person has the
right to acquire, whether or not such right is exercisable immediately;
provided, further, that, when used with respect to the Investor, the terms
Beneficially Own, Beneficial Owner, and Beneficial Ownership shall include,
without duplication, all securities (including derivative instruments) otherwise
Beneficially Owned by all of the Investor’s Affiliates.  

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required by law or
executive order to close.

 



1 



  

“Common Stock” means shares of the Company’s common stock, par value $0.0001 per
share.

 

“Damages” means any loss, damage, or liability (joint or several) to which a
party hereto may become subject under the Securities Act, the Exchange Act, or
other federal or state law, insofar as such loss, damage, or liability (or any
action in respect thereof) arises out of or is based upon: (i) any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement of the Company, including any preliminary prospectus or
final prospectus contained therein or any amendments or supplements thereto;
(ii) an omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or (iii) any violation or alleged violation by the indemnifying
party (or any of its agents or Affiliates) of the Securities Act, the Exchange
Act, any state securities law, or any rule or regulation promulgated under the
Securities Act, the Exchange Act, or any state securities law.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Registration” means: (i) a registration on Form S-8 or otherwise
relating to the sale of securities to employees of the Company or its Affiliate
pursuant to a stock option, stock purchase, or similar plan; (ii) a registration
on Form S-4 or otherwise relating to a transaction governed by SEC Rule 145;
(iii) a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities; or (iv) a registration in which
the only Common Stock being registered is Common Stock issuable upon conversion
or exchange of debt securities that are also being registered.

 

“Form S-1” means Form S-1 under the Securities Act as in effect on the date
hereof or any successor registration form under the Securities Act subsequently
adopted by the SEC.

 

“Form S-3” means Form S-3 under the Securities Act as in effect on the date
hereof or any registration form under the Securities Act subsequently adopted by
the SEC that permits incorporation of substantial information by reference to
other documents filed by the Company with the SEC.

 

“Holder” means any holder of Registrable Securities who is a party to this
Agreement.

 

“Initiating Holders” means, collectively, Holders who properly initiate a
registration request under this Agreement.

 

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 



2 



  

“Pre-Existing Registration Rights Agreements” means the following agreements:
(i) the Investor’s Rights Agreement dated as of July 17, 2007, by and among the
Company, certain of its stockholders and additional investors party thereto;
(ii) the Registration Rights Agreement, dated as of February 13, 2012, by and
among R&R Acquisition VI, Inc. and each of the several purchasers party thereto;
and (iii) the Warrant Agreement dated as of December 21, 2012, by and among the
Company and Hercules Technology Growth Capital, Inc.

 

“Purchase and Sale Agreement” means the Master Purchase and Sale Agreement dated
as of January 21, 2017, by and among the Investor, the Company, ADMA
BioManufacturing, LLC, Biotest AG and Biotest US Corporation;

 

“Registrable Securities” means: (i) the issued and outstanding Common Stock
Beneficially Owned by the Investor on the date of this Agreement; (ii) any
Common Stock issued or issuable (directly or indirectly) upon conversion and/or
exercise of any other securities of the Company (which may include, for the
avoidance of doubt, non-voting capital stock, warrants and options) Beneficially
Owned by the Investor on the date of this Agreement; (iii) any Common Stock
issued as (or issuable upon the conversion or exercise of any warrant, right, or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange for or in replacement of, the shares referenced in clauses
(i) and (ii) above; and (iv) any other shares of Common Stock acquired by a
Holder pursuant to the terms of the Stockholders Agreement or the Purchase and
Sale Agreement; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities upon the earliest to occur of: (a) the date
on which such securities are disposed of pursuant to an effective registration
statement; (b) the date on which such securities are disposed of in reliance on
SEC Rule 144; or (c) the date on which such securities become eligible for
resale without volume or manner-of-sale restrictions pursuant to SEC Rule 144,
as reasonably determined by the Company.

 

“Registrable Securities then outstanding” means the number of shares determined
by adding the number of shares of outstanding Common Stock that are Registrable
Securities and the number of shares of Common Stock issuable (directly or
indirectly) pursuant to then exercisable and/or convertible securities that are
Registrable Securities.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act.

 

“SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act.

 

“SEC Rule 415” means Rule 415 promulgated by the SEC under the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 



3 



  

“Selling Expenses” means all underwriting discounts, selling commissions, and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any Holder, except for the fees and
disbursements of the Selling Holder Counsel borne and paid by the Company as
provided in Section 2.6.

 

 2.           Registration Rights.

 

2.1.           Demand Registration.

 

(a) Form S-1 Demand. If at any time after the six-month anniversary of the date
of this Agreement, the Company receives written notice (each, a “Holder Demand
Registration Notice”) from Holders of at least a majority of the Registrable
Securities then outstanding, requesting that the Company file a Form S-1
registration statement with respect to the resale of outstanding Registrable
Securities of such Holders having an anticipated aggregate offering price to the
public that would reasonably be expect to exceed $10 million, then the Company
shall: (i) within five (5) days after the date such request is received by the
Company, send notice thereof (each, a “Company Demand Registration Notice”) to
all Holders other than the Initiating Holders; and (ii) use commercially
reasonable efforts to, as soon as practicable, file a Form S-1 registration
statement under the Securities Act covering all Registrable Securities that the
Initiating Holders requested to be registered and any additional Registrable
Securities requested to be included in such registration by any other Holders,
as specified by written notice (each, a “Piggy-Back Registration Notice”) given
by each such Holder to the Company within five (5) days of the date the Company
Demand Registration Notice is given, and in each case, subject to the
limitations set forth herein.

 

(b) Form S-3 Demand. If at any time after the six-month anniversary of the date
of this Agreement, the Company is eligible to use a Form S-3 registration
statement and the Company receives a Holder Demand Registration Notice from
Holders of at least a majority of the Registrable Securities then outstanding
requesting that the Company file a Form S-3 registration statement with respect
to the resale of outstanding Registrable Securities of such Holders having an
anticipated aggregate offering price to the public that would reasonably be
expect to exceed $10 million, then the Company shall: (i) within five (5) days
after the date such request is given, send a Company Demand Registration Notice
to all Holders other than the Initiating Holders; and (ii) within forty-five
(45) days after the date such request is given by the Initiating Holders (or if
such day is not a Business Day, then by the end of the next Business Day), file
a Form S-3 registration statement under the Securities Act covering all
Registrable Securities requested to be included in such registration by any
other Holders, as specified by a Piggy-Back Registration Notice given by each
such Holder to the Company within five (5) days of the date the Company Demand
Registration Notice is given, and in each case, subject to the limitations set
forth herein.

 

(c) Notwithstanding the foregoing obligations, if the Company furnishes to
Holders requesting a registration  or underwritten offering pursuant to this
Agreement a certificate signed by the Company’s chief executive officer stating
that in the good faith judgment of the Company’s Board of Directors it would be
materially detrimental to the Company and its stockholders for such registration
statement to either become effective or remain effective for as long as such
registration statement otherwise would be required to remain effective, because
such action would: (i) materially interfere with a significant acquisition,
corporate reorganization, or other similar transaction involving the Company;
(ii) require premature disclosure of material non-public information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under applicable law
or a material agreement of the Company, then the Company shall have the right to
defer taking action with respect to such filing for a period of not more than
one hundred twenty (120) days after the request of the Initiating Holders is
received by the Company; provided, however, that the Company may not invoke this
right more than twice in any twelve (12) month period; and provided further that
the Company shall not register the sale of any equity securities for its own
account or that of any other stockholder during such one hundred twenty (120)
day period other than an Excluded Registration.

 



4 



 

(d) The Company shall not be obligated to effect, or to take any action to
effect, any registration pursuant to Section 2.1 under the following
circumstances: (i) during the period that is sixty (60) days before the
Company’s good faith estimate of the date of filing of, and ending on a date
that is one hundred eighty (180) days after the effective date of, a
Company-initiated registration, provided that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective; or (ii) after the Company has effected three
registrations pursuant to Section 2.1. The Company shall not be obligated to
effect, or to take any action to effect, any registration pursuant to Section
2.1(a) if the Initiating Holders propose to dispose of Registrable Securities
that at such time may instead be registered on Form S-3 pursuant to a request
made pursuant to Section 2.1(b). The Company shall not be obligated to effect,
or to take any action to effect, any registration pursuant to Section 2.1(b) if
the Company has effected any registration pursuant to Section 2.1(b) within the
six (6) month period immediately preceding the date of such request. A
registration shall not be counted as “effected” for purposes of this Section
2.1(d) until such time as the applicable registration statement has been
declared effective by the SEC, unless the Initiating Holders withdraw their
request for such registration, elect not to pay the registration expenses
therefore, and forfeit their right to one demand registration statement pursuant
to Section 2.6, in which case such withdrawn registration statement shall be
counted as “effected” for purposes of this Section 2.1(d).

 

(e) Notwithstanding any other provision of this Agreement, if the SEC informs
the Company that, as a result of the application of SEC Rule 415, less than all
of the shares of Common Stock sought to be registered for resale in a secondary
offering may be registered on a single registration statement, the Company
agrees to promptly inform each of the Holders seeking to include Registrable
Securities therein, and, following the Company’s good faith efforts to advocate
for inclusion of all such Registrable Securities in such registration statement,
the Company shall use its commercially reasonable efforts to file amendments to
such registration statement as required by the SEC or applicable law or
regulation, including the maximum number of shares of Common Stock permitted to
be registered by the SEC for such secondary offering. In such circumstances
(after including all shares of Common Stock proposed to be sold by other
stockholders of the Company pursuant to the Pre-Existing Registration Rights
Agreements), the number of Registrable Securities to be registered for resale on
such registration statement shall be reduced amongst the Holders on a pro rata
basis. The Company shall provide notice of such reduction to such Holders
promptly following the determination thereof.

 



5 



  

2.2.           Company Registration. If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than the Holders) any shares of its Common Stock under the
Securities Act in connection with the public offering of such shares solely for
cash (other than in an Excluded Registration), the Company shall, at such time,
promptly give each Holder notice of such registration. Upon the request of each
Holder given within seven (7) days after such notice is given by the Company,
the Company shall, subject to the provisions of Section 2.3, cause to be
registered all of the Registrable Securities that each such Holder has requested
to be included in such registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2.2
before the effective date of such registration, whether or not any Holder has
elected to include Registrable Securities in such registration. The expenses
(other than Selling Expenses) of such withdrawn registration shall be borne by
the Company in accordance with Section 2.6.

 

2.3.           Underwriting Requirements.

 

(a) (i) If any Holders intend to dispose of Registrable Securities by means of
an underwritten offering (each such Holder, an “Underwriting Initiating
Holder”), they shall so advise the Company in writing as follows:

 

(A)if the Underwriting Initiating Holders intend to effect such underwritten
offering pursuant to a registration statement that has not yet been filed with
the SEC, such Underwriting Initiating Holders shall advise the Company of their
intent to effect an underwritten offering and the amount of Registrable
Securities they intend to include therein in the Holder Demand Registration
Notice they furnish to the Company in accordance with Section 2.1(a) or Section
2.1(b), as applicable (and the Company shall include such information in the
applicable Company Demand Registration Notice); or

 

(B) if the Underwriting Initiating Holders intend to effect such underwritten
offering pursuant to a registration statement that has already been filed with
the SEC in accordance with Section 2.1(a) or Section 2.1(b) (regardless of
whether such registration statement has been declared effective), such
Underwriting Initiating Holders shall advise the Company of their intent to
effect an underwritten offering and the amount of Registrable Securities that
they intend to include therein in a notice (a “Holder Underwriting Notice”) to
be received by the Company at least twenty (20) days prior to the anticipated
date of commencement of marketing efforts for such underwritten offering. Upon
receiving a Holder Underwriting Notice, the Company shall: (I) within five (5)
days after such receipt, send a notice (the “Company Underwriting Notice”) to
all Holders (other than the Underwriting Initiating Holders) of Registrable
Securities included in such registration statement, advising such Holders of the
information contained in the Holder Underwriting Notice and of the right of such
Holders under this Agreement to participate in the applicable underwritten
offering; and (II) shall include in such underwritten offering all Registrable
Securities requested to be included in such offering by such other Holders, as
specified by written notice (each, a “Piggy-Back Underwriting Notice”) given by
each such Holder to the Company within five (5) days of the date the Company
Underwriting Notice is given, and in each case, subject to the limitations set
forth herein.

 



6 



 

(ii)           The Company shall have the right to select the underwriter(s) for
any underwritten offering pursuant to this Section 2.3, which shall be
reasonably acceptable to a majority in interest of the participating Holders
(determined according to each participating Holder’s relative share of
Registrable Securities proposed to be included in such underwritten offering
according to its Holder Registration Demand Notice, Holder Underwriting Notice,
Piggy-Back Registration Notice or Piggy-Back Underwriting Notice, as applicable
(each a “Holder Notice”)). In such event, the right of any Holder to include
such Holder’s Registrable Securities in such underwritten offering shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their Registrable
Securities through such underwriting shall (together with the Company as
provided in Section 2.4(e)) enter into an underwriting agreement in customary
form with the lead underwriter(s) selected for such underwriting.
Notwithstanding any other provision of this Section 2.3, if the underwriter(s)
advise(s) the Underwriting Initiating Holders in writing that marketing factors
require a limitation on the number of shares to be underwritten, then the
Underwriting Initiating Holders shall so advise all Holders of Registrable
Securities that otherwise would be underwritten pursuant hereto, and the number
of Registrable Securities that may be included in the underwritten offering,
which number shall be determined by the Company based on the advice of the
underwriter(s), shall be allocated among such Holders of Registrable Securities,
including the Underwriting Initiating Holders, in proportion (as nearly as
practicable) to the number of Registrable Securities originally proposed to be
offered by each Holder in the applicable Holder Notices or in such other
proportion as shall mutually be agreed to by all such selling Holders. To
facilitate the allocation of shares in accordance with the above provisions, the
Company or the underwriters may round the number of shares allocated to any
Holder to the nearest 100 shares.

 

(iii)           Notwithstanding the foregoing, in connection with any proposed
underwritten offering pursuant to this Section 2.3, the Company shall have no
obligation to prepare or file the applicable registration statement or commence
marketing of such offering if: (i) if the anticipated aggregate offering price
to the public is not reasonably expected to exceed $10 million; or (ii) the
Company has previously commenced marketing of three (3) underwritten offerings
pursuant to this Agreement.

 

(b) In connection with any offering involving an underwriting of shares of the
Common Stock pursuant to Section 2.2, the Company shall not be required to
include any of the Holders’ Registrable Securities in such underwriting unless
the Holders accept the terms of the underwriting as agreed upon between the
Company and its underwriters, and then only in such quantity as the underwriters
in their sole discretion determine will not jeopardize the success of the
offering by the Company or other stockholders of the Company. If the total
number of securities, including Registrable Securities, requested by
stockholders to be included in such offering exceeds the number of securities to
be sold that the underwriters in their reasonable discretion determine is
compatible with the success of the offering, then the Company shall be required
to include in the offering only that number of such securities, including
Registrable Securities, which the underwriters and the Company in their sole
discretion determine will not jeopardize the success of the offering. If the
underwriters determine that less than all of the Registrable Securities
requested to be registered can be included in such offering, then (after
including all shares of Common Stock proposed to be sold by the Company and/or
other stockholders of the Company pursuant to the Pre-Existing Registration
Rights Agreements) the Registrable Securities that are included in such offering
shall be allocated among the selling Holders in proportion (as nearly as
practicable to) the number of Registrable Securities owned by each selling
Holder or in such other proportions as shall mutually be agreed to by all such
selling Holders. To facilitate the allocation of shares in accordance with the
above provisions, the Company or the underwriters may round the number of shares
allocated to any Holder to the nearest 100 shares.

 



7 





 

(c) For purposes of Section 2.1, a registration shall not be counted as
“effected” if, as a result of an exercise of the underwriter’s cutback
provisions in Section 2.3(a), fewer than fifty percent (50%) of the total number
of Registrable Securities that Holders have requested to be included in such
registration statement are actually included.

 

2.4.           Obligations of the Company. Whenever required under this Section
2 to effect the registration of any Registrable Securities, the Company shall:

 

(a) use commercially reasonable efforts to cause such registration statement to
become effective and keep such registration statement effective for a period of
up to ninety (90) days or, if earlier, until the distribution contemplated in
the registration statement has been completed; provided, however, that, in the
case of any registration of Registrable Securities that are intended to be
offered on a continuous or delayed basis, subject to compliance with applicable
SEC rules, the Company shall use commercially reasonable efforts to keep the
registration statement effective (including by amendment, supplement or
replacement) until such Securities are no longer Registrable Securities;

 

(b) prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all Registrable Securities covered by such
registration statement;

 

(c) furnish to the selling Holders such numbers of copies of a prospectus,
including a preliminary prospectus, as required by the Securities Act, and such
other documents as the Holders may reasonably request in order to facilitate
their disposition of their Registrable Securities;

 

(d) use commercially reasonable efforts to register and qualify the Registrable
Securities covered by such registration statement under applicable securities
laws of states or other jurisdictions; provided, that the Company shall not be
required to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless the Company is already
subject to service in such jurisdiction and except as may be required by the
Securities Act;

 



8 



   

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

 

(f) use commercially reasonable efforts to cause all such Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Company are then listed;

 

(g) provide a transfer agent and registrar for all Registrable Securities
registered pursuant to this Agreement and provide a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

 

(h) promptly make available for inspection by the selling Holders, any managing
underwriter(s) participating in any disposition pursuant to such registration
statement, and any attorney or accountant or other agent retained by any such
underwriter or selected by the selling Holders, all financial and other records,
pertinent corporate documents, and properties of the Company, and cause the
Company’s officers, directors, employees, and independent accountants to supply
all information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent, in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith;

 

(i) notify each selling Holder, promptly after the Company receives notice
thereof, of the time when such registration statement has been declared
effective or a supplement to any prospectus forming a part of such registration
statement has been filed; and

 

(j) after such registration statement becomes effective, notify each selling
Holder of any request by the SEC that the Company amend or supplement such
registration statement or prospectus.

 

   

 

2.5.           Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 2 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as is reasonably required to effect the registration or sale of such Holder’s
Registrable Securities.

 

2.6.           Expenses of Registration. All expenses (other than Selling
Expenses) incurred in connection with registrations, filings, or qualifications
pursuant to Section 2, including all registration, filing, and qualification
fees; printers’ and accounting fees; fees and disbursements of counsel for the
Company; and the reasonable fees and disbursements, not to exceed $50,000
(except in the case of a long-form registration on Form S-1, where such limit
shall instead be $75,000), of one law firm acting as counsel for the selling
Holders (“Selling Holder Counsel”), shall be borne and paid by the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 2.1 if the
registration request is subsequently withdrawn at the request of the Holders of
a majority of the Registrable Securities to be registered (in which case all
selling Holders shall bear such expenses pro rata based upon the number of
Registrable Securities that were to be included in the withdrawn registration),
unless the Holders of a majority of the Registrable Securities agree to forfeit
their right to one registration pursuant to Section 2.1(a) or Section 2.1(b), as
the case may be; provided further that if, at the time of such withdrawal, the
Holders shall have learned of a material adverse change in the condition,
business, or prospects of the Company from that known to the Holders at the time
of their request and have withdrawn the request with reasonable promptness after
learning of such information then the Holders shall not be required to pay any
of such expenses and shall not forfeit their right to one registration pursuant
to Section 2.1(a) or Section 2.1(b). All Selling Expenses relating to
Registrable Securities registered pursuant to this Section 2 shall be borne and
paid by the Holders pro rata on the basis of the number of Registrable
Securities registered on their behalf.

 



9 



  

2.7.           Delay of Registration. No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any registration
pursuant to this Agreement as the result of any controversy that might arise
with respect to the interpretation or implementation of this Section 2.

 

2.8.           Indemnification. If any Registrable Securities are included in a
registration statement under this Section 2:

 

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each selling Holder, and the partners, members, officers, directors, and
stockholders of each such Holder; legal counsel and accountants for each such
Holder; any underwriter (as defined in the Securities Act) for each such Holder;
and each Person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any Damages, and the
Company will pay to each such Holder, underwriter, controlling Person, or other
aforementioned Person any legal or other expenses reasonably incurred thereby in
connection with investigating or defending any claim or proceeding from which
Damages may result, as such expenses are incurred; provided, however, that the
indemnity agreement contained in this Section 2.8(a) shall not apply to amounts
paid in settlement of any such claim or proceeding if such settlement is
effected without the consent of the Company, which consent shall not be
unreasonably withheld, nor shall the Company be liable for any Damages to the
extent that they arise out of or are based upon actions or omissions made in
reliance upon and in conformity with written information furnished by or on
behalf of any such Holder, underwriter, controlling Person, or other
aforementioned Person expressly for use in connection with such registration.

 

(b) To the extent permitted by law, each selling Holder, severally and not
jointly, will indemnify and hold harmless the Company, and each of its
directors, each of its officers who has signed the registration statement, each
Person (if any), who controls the Company within the meaning of the Securities
Act, legal counsel and accountants for the Company, any underwriter (as defined
in the Securities Act), any other Holder selling securities in such registration
statement, and any controlling Person of any such underwriter or other Holder,
against any Damages, in each case only to the extent that such Damages arise out
of or are based upon actions or omissions made in reliance upon and in
conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration; and each such
selling Holder will pay to the Company and each other aforementioned Person any
legal or other expenses reasonably incurred thereby in connection with
investigating or defending any claim or proceeding from which Damages may
result, as such expenses are incurred; provided, however, that the indemnity
agreement contained in this Section 2.8(b) shall not apply to amounts paid in
settlement of any such claim or proceeding if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further that in no event shall the aggregate amounts
payable by any Holder by way of indemnity or contribution under Sections 2.8(b)
and 2.8(d) exceed the proceeds from the offering received by such Holder (net of
any Selling Expenses paid by such Holder), except in the case of fraud or
willful misconduct by such Holder.

 



10 



 

(c) Promptly after receipt by an indemnified party under this Section 2.8 of
notice of the commencement of any action (including any governmental action) for
which a party may be entitled to indemnification hereunder, such indemnified
party will, if a claim in respect thereof is to be made against any indemnifying
party under this Section 2.8, give the indemnifying party notice of the
commencement thereof. The indemnifying party shall have the right to participate
in such action and, to the extent the indemnifying party so desires, participate
jointly with any other indemnifying party to which notice has been given, and to
assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party (together with all other
indemnified parties that may be represented without conflict by one counsel)
shall have the right to retain one separate counsel, with the fees and expenses
to be paid by the indemnifying party, if representation of such indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests between such indemnified party
and any other party represented by such counsel in such action. The failure to
give notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 2.8, to the extent that
such failure materially prejudices the indemnifying party’s ability to defend
such action. The failure to give notice to the indemnifying party will not
relieve it of any liability that it may have to any indemnified party otherwise
than under this Section 2.8.

 

(d) To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which either: (i) any party otherwise entitled to
indemnification hereunder makes a claim for indemnification pursuant to this
Section 2.8 but it is judicially determined (by the entry of a final judgment or
decree by a court of competent jurisdiction and the expiration of time to appeal
or the denial of the last right of appeal) that such indemnification may not be
enforced in such case, notwithstanding the fact that this Section 2.8 provides
for indemnification in such case; or (ii) contribution under the Securities Act
may be required on the part of any party hereto for which indemnification is
provided under this Section 2.8, then, and in each such case, such parties will
contribute to the aggregate losses, claims, damages, liabilities, or expenses to
which they may be subject (after contribution from others) in such proportion as
is appropriate to reflect the relative fault of each of the indemnifying party
and the indemnified party in connection with the statements, omissions, or other
actions that resulted in such loss, claim, damage, liability, or expense, as
well as to reflect any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or allegedly untrue
statement of a material fact, or the omission or alleged omission of a material
fact, relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information, and opportunity to correct or prevent such statement or omission;
provided, however, that, in any such case: (x) no Holder will be required to
contribute any amount in excess of the public offering price of all such
Registrable Securities offered and sold by such Holder pursuant to such
registration statement; and (y) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation; and provided further, that in no event shall a Holder’s
liability pursuant to this Section 2.8(d), when combined with the amounts paid
or payable by such Holder pursuant to Section 2.8(b), exceed the proceeds from
the offering received by such Holder (net of any Selling Expenses) paid by such
Holder), except in the case of willful misconduct or fraud by such Holder.

 



11 



 

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

 

(f) Unless otherwise superseded by an underwriting agreement entered into in
connection with an underwritten public offering, the obligations of the Company
and Holders under this Section 2.8 shall survive the completion of any offering
of Registrable Securities in a registration under this Section 2, and otherwise
shall survive the termination of this Agreement.

 

2.9.           Reports Under Exchange Act. With a view to making available to
the Holders the benefits of SEC Rule 144 and any other rule or regulation of the
SEC that may at any time permit a Holder to sell securities of the Company to
the public without registration, the Company shall file in a timely manner all
reports and other  documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and make available information necessary to comply with SEC Rule 144,
if available with respect to resales of the Registrable Securities under the
Securities Act, at all times, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by.

 

2.10.         Registration Rights Subject to Stockholders Agreement. The
registration rights granted to any Holder under this Agreement shall only be
exercisable to the extent that the transactions contemplated thereby would be
permitted by the Stockholders Agreement. To the extent that any actions required
to be taken by the Company pursuant to the registration rights granted hereunder
would result in a breach of, or conflict with, the terms or conditions of the
Stockholders Agreement, the Company shall have no obligation to perform such
actions.

 



12 



 

3.           Miscellaneous.

 

3.1.           Successors and Assigns. The rights under this Agreement may only
be assigned (but only with all related obligations) by a Holder to a transferee
of Registrable Securities that is an Affiliate of a Holder; provided, however,
that (x) the Company is, within a reasonable time after such transfer, furnished
with written notice of the name and address of such transferee and the
Registrable Securities with respect to which such rights are being transferred;
and (y) such transferee agrees in a written instrument delivered to the Company
to be bound by and subject to the terms and conditions of this Agreement. The
terms and conditions of this Agreement inure to the benefit of and are binding
upon the respective successors and permitted assignees of the parties. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assignees any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided herein.

 

3.2.           Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF
LAW THEREOF.  The parties hereto irrevocably submit to the exclusive
jurisdiction of any state or federal court sitting in the State of Delaware over
any suit, action or proceeding arising out of or relating to this Agreement.  To
the fullest extent they may effectively do so under applicable law, the parties
hereto irrevocably waive and agree not to assert, by way of motion, as a defense
or otherwise, any claim that they are not subject to the jurisdiction of any
such court, any objection that they may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.  In connection with any such suit, action
or proceeding, the parties hereby consent to service of process in the manner
specified in Section 3.5 or in any other manner permitted by applicable law.
EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS
INTENDED TO INCLUDE CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  THIS SECTION HAS
BEEN FULLY DISCUSSED BY EACH OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT
BE SUBJECT TO ANY EXCEPTIONS.  EACH PARTY HERETO HEREBY FURTHER WARRANTS AND
REPRESENTS THAT SUCH PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND
THAT SUCH PARTY KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

 

3.3.           Counterparts; Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 



13 



 

3.4.           Titles and Subtitles. The titles and subtitles used in this
Agreement are for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

3.5.           Notices.

 

(a)           All notices, demands and other communications pursuant to this
Agreement shall be deemed to have been duly given when delivered by hand, if
personally delivered; when delivered by courier, if delivered by commercial
courier service; five (5) Business Days after being deposited in the mail,
postage prepaid, if mailed; when receipt is mechanically acknowledged, if
telecopied; and when receipt is confirmed, if e-mailed.  All communications
shall be sent to the respective parties to the attention of the following
persons at the following addresses:

 

(i) if to the Company:

 

ADMA Biologics, Inc.

465 Route 17 South

Ramsey, New Jersey 07446

Attn:  Adam Grossman

Brian Lenz

Email: agrossman@admabio.com

blenz@admabio.com

Fax:  (201) 478-5553

 

with copies (which shall not constitute notice) sent concurrently to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:  David S. Huntington, Esq.

Facsimile:  (212) 492-0124

Email:  dhuntington@paulweiss.com

 

(ii) if to the Investor:

 

Biotest Pharmaceuticals Corporation

c/o Biotest AG

Landsteinerstr. 5

63303 Dreieich

Germany

Attention:

Dr. Michael Ramroth (michael.ramroth@biotest.com

and

Dr. Martin Reinecke (martin.reinecke@biotest.com)

 



14 



 

And to:

 

Biotest Pharmaceuticals Corporation

5800 Park of Commerce Blvd. NW

Boca Raton, FL 33487

 

Attn:  Ileana Carlisle, CEO

(icarlisle@biotestpharma.com); and Donna Quinn, General Counsel
(dquinn@biotestpharma.com) 

 

with copies (which shall not constitute notice) sent concurrently to:

 

Greenberg Traurig, LLP

3333 Piedmont Road, NE

Suite 2500

Atlanta, Georgia 30305

Attention:  Wayne H. Elowe, Esq.

Phone:  678.553.2249

Email:  elowew@gtlaw.com

 

(iii) if to any other Person who becomes a party hereto after the original date
of this Agreement, at the address, telecopy number or e-mail address shown for
such Person on the applicable signature page hereto, to the attention of the
person who has signed this Agreement on behalf of such Person.

 

3.6.           Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of the Company and the holders of a majority of the
Registrable Securities then outstanding; provided, that any provision hereof may
be waived by any waiving party on such party’s own behalf, without the consent
of any other party. The Company shall give prompt notice of any amendment or
termination hereof or waiver hereunder to any party hereto that did not consent
in writing to such amendment, termination, or waiver. Any amendment,
termination, or waiver effected in accordance with this section shall be binding
on all parties hereto, regardless of whether any such party has consented
thereto. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 



15 



  

3.7.           Severability. In case any one or more of the provisions contained
in this Agreement is for any reason held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, and such invalid, illegal, or
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.

 

3.8.           Aggregation of Stock. All shares of Registrable Securities held
or acquired by Affiliates shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement and such
Affiliated persons may apportion such rights as among themselves in any manner
they deem appropriate.

 

   

 

3.9.           Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement, upon any breach or
default of any other party under this Agreement, shall impair any such right,
power, or remedy of such non-breaching or non-defaulting party, nor shall it be
construed to be a waiver of or acquiescence to any such breach or default, or to
any similar breach or default thereafter occurring, nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. All remedies, whether under this Agreement
or by law or otherwise afforded to any party, shall be cumulative and not
alternative.

 

[Remainder of Page Intentionally Left Blank]

 



16 



  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  ADMA BIOLOGICS, INC.               By: /s/ Adam Grossman               Name: 
Adam Grossman     (print)         Title: President and Chief Executive Officer  
       

 

  BIOTEST PHARMACEUTICALS CORPORATION               By: /s/ Ileana Carlisle    
          Name: Ileana Carlisle     (print)         Title: Chief Executive
Officer

 

 

[Signature Page to Registration Rights Agreement]